808 So. 2d 286 (2002)
Maria ALPIZAR, Appellant,
v.
STAR STYLED DANCING CO., and the Hartford, Appellees.
No. 1D00-2904.
District Court of Appeal of Florida, First District.
March 6, 2002.
Joseph Hackney, Jr., of Joseph Hackney, Jr., P.A., Miami, for Appellant.
Thomas W. Sculco, Maitland, for Appellees.
PER CURIAM.
We conclude that the judge of compensations claims erred in admitting the deposition testimony of Dr. Bernard Germain, a specialist in internal medicine and rheumatology. Dr. Germain was not an authorized treating provider, nor was he a medical advisor appointed by the judge. He did not qualify as an independent medical examiner, because his medical fee exceeded the maximum amount authorized by statute. See § 440.13(5), 10, Fla. Stats. (1999); City of Riviera Beach v. Napier, 791 So. 2d 1160 (Fla. 1st DCA 2001). The employer and carrier did not show that the statutes limiting testimony to certain qualified witnesses deprived them of any constitutional right in the presentation of their case. Because we cannot say that the judge's reliance on Dr. Germain's testimony was harmless, we must reverse for a new merits hearing.
Reversed.
PADOVANO, BROWNING and LEWIS, JJ., concur.